Case: 21-40062      Document: 00516134269         Page: 1    Date Filed: 12/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2021
                                   No. 21-40062
                                                                           Lyle W. Cayce
                                                                                Clerk
   Rodrigo Vazquez,

                                                            Plaintiff—Appellant,

                                       versus

   Antony Blinken, Secretary, U.S. Department of State,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:20-CV-13


   Before Stewart, Haynes, and Graves, Circuit Judges.
   Per Curiam:*
          This case concerns the dismissal of Rodrigo Vazquez’s complaint
   challenging the denial of his passport application based on a determination
   that he failed to present sufficient evidence of U.S. citizenship. According to
   Vazquez, the district court erred in dismissing his claim under the
   Administrative Procedure Act (“APA”) for lack of jurisdiction because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40062        Document: 00516134269             Page: 2      Date Filed: 12/16/2021




                                         No. 21-40062


   Section 1503(a) of the Immigration and Nationality Act (“INA”) does not
   allow him to challenge his application denial in federal court. Because we
   have previously held that Section 1503(a) supplies an adequate remedy for
   challenges to failed passport applications foreclosing APA relief, we affirm.
               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
           Rodrigo Vazquez was born in Matamoros, Mexico and resides directly
   across the border in Brownsville, Texas. According to Vazquez, he is a U.S.
   citizen by acquisition because his U.S. citizen father was physically present
   in the country for at least ten years before his birth and five of those years
   were after his father was 14 years of age. See 8 U.S.C. § 1401(g).
           In June 2014, Vazquez filed an application for a U.S. passport with the
   State Department. Included among the documents submitted was an
   affidavit from his father describing his presence in the United States and
   Mexico before the birth of his sons. In July 2014, the State Department sent
   Vazquez a letter requesting that he provide public documents to accompany
   the affidavit and support his father’s representation that he was present in
   the United States, such as school, employment, or military records. In
   August 2014, Vazquez sent the State Department the same affidavit as that
   in his original passport application without public documents but with a copy
   of his brother’s recently acquired passport.1
           In September 2014, upon determining that Vazquez’s response was
   insufficient, the State Department sent him a second letter requesting public




           1
             In his brief and complaint, Vazquez draws attention to the fact that his brother
   Benjamin Vazquez received a passport in May 2014 after submitting an identical passport
   application. However, during oral argument the State Department revealed that Benjamin
   Vazquez’s passport has since been revoked.




                                               2
Case: 21-40062         Document: 00516134269               Page: 3      Date Filed: 12/16/2021




                                          No. 21-40062


   documents.2 In October 2014, Vazquez replied with a letter referring the
   agency back to the materials he provided in August 2014 and asking for a final
   decision by January 2015. In January 2015, the State Department denied
   Vazquez’s passport application. According to the agency, the documents that
   he submitted were “insufficient to support [his] father’s physical presence
   in the United States.”
           In January 2020, five years and eleven days after the State Department
   denied his passport application, Vazquez filed a complaint in the Southern
   District of Texas advancing claims under the INA and the APA. See 8 U.S.C.
   § 1503(a) (INA); 5 U.S.C. § 704 (APA). He alleged that the State
   Department denied him rights and privileges afforded to U.S. nationals when
   it denied his passport application, and he sought declaratory and injunctive
   relief. Specifically, Vazquez requested a declaratory judgment as to his
   nationality, administrative review of the agency’s denial of his passport
   application, and a permanent injunction enjoining the agency from denying
   him a passport.
           In April 2020, the State Department moved to dismiss Vazquez’s
   complaint pursuant to Federal Rule of Civil Procedure 12(b)(1). The agency
   argued that the district court lacked jurisdiction to consider Vazquez’s claim
   under Section 1503(a) of the INA because it was time-barred under the
   applicable five-year statute of limitations,3 and that the district court lacked
   jurisdiction to consider Vazquez’s APA claim because he had an adequate




           2
           Neither party referenced this second letter in their briefs, but the State
   Department referenced it in the motion to dismiss and it can be found in the record on
   appeal.
           3
             8 U.S.C. § 1503(a) (“An action under this subsection may be instituted only
   within five years after the final administrative denial of such right or privilege . . . . ”).




                                                 3
Case: 21-40062        Document: 00516134269             Page: 4      Date Filed: 12/16/2021




                                        No. 21-40062


   remedy under Section 1503(a).4 In his opposition to the motion filed in May
   2020, Vazquez abandoned his INA claim and conceded that the district court
   lacked jurisdiction under Section 1503(a). However, he argued that this was
   not on account of the provision’s statute of limitations but rather on account
   of its text. According to Vazquez, the specific language of Section 1503(a)
   only applied to a denial based on a determination that someone was not a U.S.
   national, whereas his denial was based on a determination that there was
   insufficient evidence to prove he was a U.S. national. He thus concluded that
   denying him a passport was not a final administrative denial for the purposes
   of Section 1503(a), and that his APA claim should proceed before the district
   court because Section 1503(a) did not provide him an adequate remedy.
           In November 2020, the magistrate judge submitted a Report and
   Recommendation to grant the State Department’s motion to dismiss.
   Notably, the magistrate judge determined that the plain language of the INA
   supported Vazquez’s argument, observing in pertinent part:
       Vazquez’s argument is not overly persuasive, but it is compelling in
       one respect. The plain language of § 1503(a) is consistent with
       Vazquez’s interpretation . . . As Vazquez notes, a State Department
       finding that a person is not a citizen is distinct from a State
       Department finding that a person has failed to prove that he is a
       citizen. It cannot logically be argued otherwise, although Defendant
       does try.

   But he ultimately decided that reading Section 1503(a) consistent with
   Vazquez’s interpretation presented challenges. Among them, (1) courts in
   this circuit had never read the provision in this way; (2) this analysis could



           4
             The State Department also argued that the district court lacked jurisdiction to
   provide injunctive relief under Section 1503(a) because that provision only allows for
   declarative relief, which Vazquez did not contest on appeal.




                                              4
Case: 21-40062      Document: 00516134269            Page: 5    Date Filed: 12/16/2021




                                      No. 21-40062


   create hardship for passport applicants who wanted to file suit within five
   years but never received a finding that they were not citizens; and (3) it was
   “difficult to square with” Martinez v. Pompeo, 977 F.3d 457 (5th Cir. 2020)
   (per curiam). In Martinez, our court held that Section 1503(a) provided an
   adequate remedy to a plaintiff whose passport application was denied for
   failure to provide sufficient evidence of U.S. citizenship and whose claim was
   time-barred. However, our court did not directly address Vazquez’s textual
   argument.
          In December 2020, the district court adopted the magistrate judge’s
   recommendation to dismiss the case for lack of jurisdiction, observing that
   Vazquez’s argument was “contrary to the reasoning in Martinez v. Pompeo,
   when the [c]ourt found 8 U.S.C. § 1503 supplies ‘an adequate alternative
   remedy for challenges to failed passport applications, foreclosing APA relief.’”
   Id. at 460. Vazquez now appeals the order of the district court dismissing this
   case for lack of jurisdiction.
                             II. STANDARD OF REVIEW
          We review a district court’s dismissal for lack of subject matter
   jurisdiction de novo. Hinojosa v. Horn, 896 F.3d 305, 309 (5th Cir. 2018) (per
   curiam).
                                    III. DISCUSSION
          Section 1503(a) of the INA states that an individual who “claims a
   right or privilege as a national of the United States and is denied such right
   or privilege . . . upon the ground that he is not a national of the United States”
   can seek judicial review in a declaratory judgment action within five years of
   a final administrative denial. 8 U.S.C. § 1503(a).
          On appeal, Vazquez reiterates that the plain language of Section
   1503(a) limits jurisdiction to cases where a benefit is denied on the grounds




                                           5
Case: 21-40062         Document: 00516134269       Page: 6   Date Filed: 12/16/2021




                                    No. 21-40062


   that an individual is affirmatively not a U.S. national. According to Vazquez,
   his APA claim should proceed because the APA provides for judicial review
   of a final agency action for which there is no adequate remedy,5 and Section
   1503(a) did not provide him an adequate remedy for challenging his passport
   application denial based on insufficient evidence. We disagree.
          It is well-established that we are bound by the rule of orderliness,
   which requires that “one panel of our court may not overturn another panel’s
   decision, absent an intervening change in the law, such as by a statutory
   amendment, or the Supreme Court, or our en banc court.” Mercado v. Lynch,
   823 F.3d 276, 279 (5th Cir. 2016) (quoting Jacobs v. Nat’l Drug Intelligence
   Ctr., 548 F.3d 375, 378 (5th Cir. 2008)). “Indeed, even if a panel’s
   interpretation of the law appears flawed, the rule of orderliness prevents a
   subsequent panel from declaring it void.” Vaughan v. Anderson Reg’l Med.
   Ctr., 849 F.3d 588, 591 (5th Cir. 2017) (quoting Sprong v. Fidelity Nat’l Prop.
   & Cas. Ins. Co., 787 F.3d 296, 305 (5th Cir. 2015) (block quotation and
   citation omitted)).
          Here, we conclude that this court’s opinion in Martinez controls and
   compels dismissal. According to the panel in that case, Section 1503(a)
   supplies an adequate remedy for challenges to failed passport applications




          5
              See 5 U.S.C. § 704.




                                         6
Case: 21-40062         Document: 00516134269               Page: 7      Date Filed: 12/16/2021




                                          No. 21-40062


   when the statute of limitations has passed, foreclosing APA relief.6 See
   Martinez, 977 F.3d at 460; see also id. (“The time bar did not make Martinez’s
   § 1503 remedy inadequate and hence did not require the district court to
   reinstate his APA claims.”). The panel “agree[d] with our sister circuits’
   uniform conclusion that ‘[a] legal remedy is not inadequate for purposes of
   the APA because it is procedurally inconvenient for a given plaintiff, or
   because plaintiffs have inadvertently deprived themselves of the opportunity
   to pursue that remedy.’” Id. at 458 (quoting Town of Sanford v. United States,
   140 F.3d 20, 23 (1st Cir. 1998)). Thus, under Martinez, Vazquez had an
   adequate remedy in Section 1503(a) that foreclosed APA relief. And it
   remained adequate even though he would have been time-barred under
   Section 1503(a)’s five-year statute of limitations had he not forfeited his INA




           6
             In Martinez, the court observed, “[w]e have previously held that 8 U.S.C. § 1503
   supplied ‘an adequate alternative remedy’ for challenges to failed passport applications,
   foreclosing APA relief.” Martinez, 977 F.3d at 460. For support, Martinez cites Flores v.
   Pompeo, 936 F.3d 273 (5th Cir. 2019), and Flores cites Hinojosa, though neither case
   explicitly states that Section 1503(a) supplies an adequate remedy for challenges based on
   insufficient evidence. See Martinez, 977 F.3d at 460 (citing Flores, 936 F.3d at 277); Flores,
   936 F.3d at 277 (citing Hinojosa, 896 F.3d at 311–14). Regardless, the State Department
   denied Martinez’s applications because he “failed” to “show[]” that he was a U.S. citizen.
   See Martinez, 977 F.3d at 458–59. In affirming the dismissal of Martinez’s petition, this
   court established that Section 1503(a) provides an adequate remedy even where the State
   Department makes no express determination that the applicant is not a U.S. citizen,
   thereby foreclosing Vazquez’s argument in this case.




                                                 7
Case: 21-40062         Document: 00516134269              Page: 8       Date Filed: 12/16/2021




                                          No. 21-40062


   claim. See id. at 460–61 (“Martinez’s § 1503 claim is time-barred under
   Gonzalez. Therefore, the district court properly dismissed it.”).7
           Although the panel in Martinez did not address the precise statutory
   issue that Vazquez raises here, its decision remains binding. The fact that the
   court may have not considered his textual argument does not allow him to
   circumvent precedent, and he makes no attempt to distinguish Martinez’s
   factual or legal issues. Moreover, while Vazquez’s argument is colorable, it is
   not conclusive.8 As Vazquez himself observes:
       Numerous (mostly unpublished) cases hold that an APA action
       cannot be brought to challenge the denial of a passport application.
       They rest on the theory that a § 1503(a) cause of action would provide
       an adequate remedy. In most cases, the denials are based on
       insufficient evidence, rather than affirmative findings that the
       applicant was not a U.S. citizen.

   It is unlikely that Congress would have remained silent if courts were
   deciding most cases involving this widely used statute incorrectly. It is also



           7
             In Gonzalez v. Limon, 926 F.3d 186 (5th Cir. 2019), this court affirmed a dismissal
   of a Section 1503(a) claim challenging the denial of a certificate of citizenship having
   determined that it was untimely. According to Vazquez, courts have erroneously read
   Gonzalez to time bar all Section 1503(a) claims where there was a denial more than five
   years prior, preempting APA review without regard to whether this denial was based on
   insufficient evidence or an affirmative finding of non-citizenship even though the denial in
   Gonzalez was based on an affirmative (and erroneous) finding of non-citizenship. However,
   there is no language in Gonzalez that suggests the court limited its holding in this way.
           8
              Vazquez contends that Chevron requires reversal because where congressional
   intent as expressed by the plain language of the statute is clear, contrary agency
   interpretations receive no deference. See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
   Inc., 467 U.S. 837, 842–43 (1984). However, Chevron deference compels federal courts to
   defer to agency construction of a statute that Congress unambiguously directed that agency
   to administer. This case does not involve a challenge to agency interpretation but rather
   judicial interpretation, and congressional intent as expressed by the plain language of
   Section 1503(a) is hardly unambiguous.




                                                8
Case: 21-40062        Document: 00516134269              Page: 9      Date Filed: 12/16/2021




                                         No. 21-40062


   unlikely that Congress would have required the majority of denied passport
   applicants under this statutory framework to file claims under the APA. After
   all, “Congress did not intend the general grant of review in the APA to
   duplicate existing procedures for review of agency action.” Hinojosa,
   896 F.3d at 310 (quoting Bowen v. Massachusetts, 487 U.S. 879, 903 (1988)).
           Additionally, the plain text of Section 1503(a) and Vazquez’s denial
   letter do not support his interpretation. Although he invokes language from
   other denial letters indicating that denied passport applicants have been
   expressly invited to reapply, and that such denials thereby do not constitute
   final administrative denials under Section 1503(a), Vazquez’s own denial
   letter did not include such language. Thus, his application was decisively
   denied on the ground that he is not a U.S. national, Section 1503(a) supplied
   an adequate remedy, and his APA claim cannot proceed.9
                                     IV. CONCLUSION
           For the aforementioned reasons, the judgment of the district court is
   AFFIRMED.




           9
             In the alternative, the State Department argues for the first time on appeal that
   Vazquez cannot sue under the APA because Section 1503(a) forbids the relief sought, and
   the three requirements for a statute to trigger the APA’s limitation on its sovereign
   immunity waiver are satisfied. As the agency observes, “[t]his [c]ourt may consider
   arguments relating to the United States’ sovereign immunity for the first time on appeal.”
   United States v. $4,480,466.16 in Funds Seized from Bank of Am. Acct. Ending in 2653,
   942 F.3d 655, 665 (5th Cir. 2019). However, we need not reach this argument here because
   the rule of orderliness requires us to affirm the district court.




                                               9